DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the ribs are made by the joining of both C and L shaped parts, as the first steps suggests they can be made by either C or L shaped parts, but the following two steps require the manufacturing of C and L shaped parts, so both must be made, but both are not required for the ribs?  For the purposes of examination, this is considered top require manufacturing C and/or L shaped parts.
Regarding claim 8, it is unclear if the lower flange of line 5 is the lower flange of claim 7.  For the purposes of examination it is considered to be a different element from the lower flange of claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as obvious over Garcia Martin et al.(US Publication 2015/0144737) in view of in view of Kulesha, Alby et al.(US Publication 2015/0083861), and Steinacher et al.(US Publication 2018/0304503)
Garcia Martin et al. discloses a method of making ribs by shaping composites over tools(7) and joining them together.  The same tool is used for adjacent ribs(Figure 2) to for C-shaped parts and since at some point a trailing rib is adjacent to a bearing rib, the same tooling would be used to make part of both.  Alternatively, applicant’s specification indicates that his trailing and bearing ribs are identical and thus any two ribs adjacent one another in Garcia Martin et al. would meet the claim limitation.   While the reference does not disclose the ribs all being made of the same material, it also does not describe them as being made of different materials.  It would have been obvious to one of ordinary skill in the art at the time of filing to have all the ribs made of the same material so they would cure at the same time and temperature, removing the additional time needed to preform separate curing cycles on different materials.
Garcia Martin et al. discloses the ribs can be made of carbon fiber[0027] but does not disclose the fiber is continuous, that thermoplastic resin is used, or that the parts are joined by welding.  It is extremely well-known and conventional to use continuous fiber in aircraft parts and to weld thermoplastic parts together. Kulesha discloses a method of making bearing ribs wherein the ribs are made of fiber reinforced thermoplastic.[0018]  Alby et al. discloses making structural elements for aircraft using continuous fiber reinforced thermoplastic which is welded together.([0009];[0043];[0098];[0121])  Steinacher discloses making a number of different parts to an aircraft from thermoplastic with continuous fiber reinforcements which is welded together.([0003];[0033];[0071]) It would have been obvious to one of ordinary skill in the art at the time of filing to make the ribs from thermoplastic instead of thermosetting resin since Kulesha discloses this is a known alternative to thermosetting resins[0018] for ribs, to make the carbon fiber continuous and to weld the parts together because it is well-known and conventional to use continuous fiber and weld the components together as shown for example by Alby et al([0009];[0043];[0098];[0121]). and Steinacher et al.([0003];[0033];[0071]) which is both a simple substitution of one known elements for another to obtain predictable results and combining prior art elements according to known methods to yield predictable results. 
Regarding claim 5, the ribs are I-shaped after joining.(Figure 5)
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as obvious over Guinaldo Fernandez et al.(US Patent 9,381,991) in view of Kulesha, Alby et al., and Steinacher et al.
Guinaldo Fernandez et al. discloses a method of making ribs by shaping composites over tools(67,69, 71) and joining them together.  The same tool is used for adjacent ribs(Figures 8B and 10) to for C-shaped parts and since at some point a trailing rib is adjacent to a bearing rib, the same tooling would be used to make part of both.  Alternatively, applicant’s specification indicates that his trailing and bearing ribs are identical and thus any two ribs adjacent one another in Guinaldo Fernandez et al. would meet the claim limitation.   While the reference does not disclose the ribs all being made of the same material, it also does not describe them as being made of different materials.  It would have been obvious to one of ordinary skill in the art at the time of filing to have all the ribs made of the same material so they would cure at the same time and temperature, removing the additional time needed to preform separate curing cycles on different materials.  Guinaldo Fernandez et al. discloses the ribs can be made of carbon fiber(Col. 1, ll. 28) but does not disclose the fiber is continuous, that thermoplastic resin is used, or that the parts are joined by welding.  It is extremely well-known and conventional to use continuous fiber in aircraft parts and to weld thermoplastic parts together.  Kulesha discloses a method of making bearing ribs wherein the ribs are made of fiber reinforced thermoplastic.[0018]  Alby et al. discloses making structural elements for aircraft using continuous fiber reinforced thermoplastic which is welded together.([0009];[0043];[0098];[0121])  Steinacher discloses making a number of different parts to an aircraft from thermoplastic with continuous fiber reinforcements which is welded together.([0003];[0033];[0071]) It would have been obvious to one of ordinary skill in the art at the time of filing to make the ribs from thermoplastic instead of thermosetting resin since Kulesha discloses this is a known alternative to thermosetting resins[0018] for ribs, to make the carbon fiber continuous and to weld the parts together because it is well-known and conventional to use continuous fiber and weld the components together as shown for example by Alby et al([0009];[0043];[0098];[0121]). and Steinacher et al.([0003];[0033];[0071])  which is both a simple substitution of one known elements for another to obtain predictable results and combining prior art elements according to known methods to yield predictable results.
Regarding claim 5, the ribs are I-shaped after joining.(Figure 9b)

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 6, the prior art of record does not teach or clearly suggest trailing edge and bearing ribs which both have a width of the upper and lower flanges which are greater in the front than in the back, the front being the portion of the ribs closer to the front of the plane and the main body of the wing.

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the references do not disclose continuous fiber reinforced thermoplastic which is joined by welding, both Alby et al. and Steinacher et al. show it is known to use continuous fiber reinforced thermoplastics which are welded together as parts of an aircraft.  Something that is extremely well-known and conventional is effectively a simple substitution of one known elements for another to obtain predictable results and combining prior art elements according to known methods to yield predictable results, both of which are rationales provided under KSR.
Regarding applicant’s argument that none of the reference teach the material and processes of claim 1 are necessarily interchangeable with other materials and processes, Examiner is not clear what applicant is arguing.  Examiner is not arguing the process of the references are interchangeable with anything. Examiner is stating that the materials of the references can be well-known and conventional materials in the art, which is not changing them with anything as Guinaldo Fernandez et al. does not teach the resin, or whether the fibers are continuous and neither does Garcia Martin et al. so stating the materials are the well-known and conventional thermoplastic and continuous fiber is not changing the references.  
Regarding applicant’s argument that thermoplastics have reasons why they are preferable, thermoplastics have been used in aircraft parts for many years, so the reasons they are preferable are well-known in the aircraft industry. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746